UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-4192


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

JOHN THOMAS NELON, JR.,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. Michael F. Urbanski, Chief District Judge. (7:10-cr-00041-MFU-1)


Submitted: September 19, 2018                               Decided: September 21, 2018


Before WILKINSON, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Frederick T. Heblich, Jr., Interim Federal Public Defender, Charlottesville, Virginia,
Christine Madeleine Lee, Assistant Federal Public Defender, OFFICE OF THE PUBLIC
DEFENDER, Roanoke, Virginia, for Appellant. Thomas T. Cullen, United States
Attorney, Roanoke, Virginia, Jean B. Hudson, Assistant United States Attorney, OFFICE
OF THE UNITED STATES ATTORNEY, Charlottesville, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       John Thomas Nelon, Jr., appeals the eight-month sentence imposed upon the

revocation of his supervised release. Nelon contends that the district court imposed a

plainly unreasonable sentence, primarily because the sentence was greater than necessary

to satisfy the statutory purposes of sentencing. We affirm.

       “A district court has broad discretion when imposing a sentence upon revocation

of supervised release.” United States v. Webb, 738 F.3d 638, 640 (4th Cir. 2013). We

will affirm a revocation sentence if it is within the statutory maximum and is not “plainly

unreasonable.” United States v. Padgett, 788 F.3d 370, 373 (4th Cir. 2015). “When

reviewing whether a revocation sentence is plainly unreasonable, we must first determine

whether it is unreasonable at all.” United States v. Thompson, 595 F.3d 544, 546 (4th

Cir. 2010). In making this determination, “we strike a more deferential appellate posture

than we do when reviewing original sentences.” Padgett, 788 F.3d at 373 (internal

quotation marks omitted).

       “A revocation sentence is procedurally reasonable if the district court adequately

explains the chosen sentence after considering the Sentencing Guidelines’ nonbinding

Chapter Seven policy statements and the applicable 18 U.S.C. § 3553(a) [(2012)]

factors.” United States v. Slappy, 872 F.3d 202, 207 (4th Cir. 2017) (footnotes omitted);

see 18 U.S.C. § 3583(e) (2012) (listing statutory factors applicable to revocation context).

“And a revocation sentence is substantively reasonable if the court sufficiently states a

proper basis for its conclusion that the defendant should receive the sentence imposed.”

Slappy, 872 F.3d at 207 (alterations and internal quotation marks omitted). We presume

                                             2
that a sentence within the applicable Guidelines policy statement range is substantively

reasonable. United States v. Gibbs, 738 F.3d 199, 204 (4th Cir. 2018).

       Here, the district court correctly calculated Nelon’s policy statement range and

sentenced him within that range and the applicable statutory maximum.            The court

considered the parties’ arguments and Nelon’s lengthy allocution and provided a

reasoned explanation for the sentence it imposed, grounded in the applicable § 3553(a)

factors.

       Nelon argues that his eight-month term of imprisonment was plainly unreasonable,

as his violations were not willful, and a term of intensive supervision in a halfway house

would have been sufficient to satisfy the applicable § 3553(a) factors. Nelon asserts that

his violations indisputably resulted from his drug addiction and were otherwise explained

by his difficulty in obtaining transportation. We conclude, however, that Nelon fails to

rebut the presumption of substantive reasonableness accorded his sentence.

       Nelon’s addiction and transportation difficulties no doubt contributed to his

postrelease conduct, but the district court permissibly concluded that these circumstances

did not fully mitigate his responsibility for his violations. Notably, the probation officer

testified that he could have assisted Nelon in obtaining transportation and job placement

had Nelon kept the probation officer apprised of his whereabouts.

       Nelon’s argument also overlooks the more flagrant conduct underlying his

violations. The court acknowledged Nelon’s struggle with drug abuse and transportation

difficulties but emphasized Nelon’s need for deterrence in light of his failure to

meaningfully comply with his supervision requirements and his unauthorized

                                             3
disappearance. See 18 U.S.C. §§ 3553(a)(1), (2)(B), 3583(e).            The court also

appropriately focused on Nelon’s breach of its trust in failing to take advantage of

treatment opportunities offered as an alternative to revocation and, instead, absconding

from supervision.    See Webb, 738 F.3d at 641 (recognizing that revocation sentence

“should sanction primarily the defendant’s breach of trust” (internal quotation marks

omitted)). Considering the totality of the circumstances, we conclude that the district

court acted within its discretion in determining that a sentence of imprisonment at the

middle of the policy statement range was appropriate.

      Accordingly, we affirm the district court’s judgment. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.


                                                                             AFFIRMED




                                            4